United States Securities and Exchange Commission Washington, D.C. 20549 Schedule 13G Under the Securities Exchange Act of 1934 (Amendment No. 01)* OMB Number 3235-0145 Quantum Group Inc. (Name of Issuer) Common Stock (Title of Class of Securities) 74765L202 (CUSIP Number) October 31, 2008 (Date of Event which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: T Rule 13d-1(b) T Rule 13d-1(c) £ Rule 13d-1(d) * The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter the disclosures provided in a prior cover page. The information required in the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). CUSIP No. 74765L202 1 Names of Reporting Persons. I.R.S. Identification Nos. of above persons (entities only). PAULSON CAPITAL CORP 93-0589534 2 Check the Appropriate Box if a Member of a Group (See Instructions) (a) £ (b) T 3 SEC Use Only 4 Citizenship or Place of Organization United States of America Number of Shares Beneficially Owned by Each Reporting Person With: 5 Sole Voting Power 0 6 Shared Voting Power 588,000 7 Sole Dispositive Power 0 8 Shared Dispositive Power 588,000 9 Aggregate Amount Beneficially Owned by Each Reporting Person 588,000 10 Check if the Aggregate Amount in Row 9 Excludes Certain Shares (See Instructions) £ 11 Percent of Class Represented by Amount in Row 9 6.1651 12 Type of Reporting Person (See Instructions) CO and BD Footnotes: Paulson
